DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowability is in response to the Amendment filed April 18, 2022 (hereinafter ‘Amendment’) which was filed in response to the Non-final Office Action of January 19, 2022 (hereinafter ‘previous Action’).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 19, 2022 and May 20, 2022 were filed after the mailing date of the previous Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The prior art references cited in the IDS filed April 19, 2022 come from prosecution of the German foreign priority application.  The German Office Action mailed January 25, 2022 cites two U.S. prior art references which are pertinent to the issue of patentability as explained in the Examiner’s Amendment and Reasons for Allowance sections below.

Response to Amendment
The 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections made in the previous Action are withdrawn in view of the amendments made to the claims in the Amendment.

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS section starting on page 9 of the Amendment, with respect to independent Claim 1, 24 and 27 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 103 rejections are withdrawn.
Applicant argues, starting in the first full paragraph of the third page of the REMARKS/ARGUMENTS section, the cited references fail to render Claim 1 as amended obvious because U.S. Patent No. 2,018,867 to O’Donnell (hereinafter ODONNELL) does not disclose first and second rolls arranged such that respective axes of their rotation are parallel to one another.  Examiner agrees with this point.  As illustrated with Applicant’s annotation to Fig. 1 of ODONNELL at the bottom of the third page of the REMARKS/ARGUMENTS section, rolls 7 and 9 are not arranged such that their respective axes of rotation are parallel to one another.  And, as pointed out in the top half of the fourth page of the REMARKS/ARGUMENTS section, modifying ODONNELL by arranging the rolls in parallel to one another would render ODONNELL’s device inoperative because it relies upon the skew between the rolls to perform the wiping action that folds the tape over the edge of the shoe upper material.  Therefore, the amendments made to Claims 1, 24 and 27 regarding arrangement of the rolls distinguishes the claims from ODONNELL as the primary reference, and thus distinguish the claims from the entire rejection because the secondary references do not cure this distinction.

EXAMINER’S AMENDMENT
When the references cited in the I.D.S. filed April 19, 2022 are considered in conjunction with the previously cited prior art of record in U.S. prosecution of this application, it becomes clear U.S. Patent No. 3,413,178 to Langevin (hereinafter LANGEVIN) and U.S. Patent No. 2,749,966 to Roetger (hereinafter ROETGER) teach aspects of the invention as claimed not taught by the previously cited prior art of record.  Thus, although the 35 U.S.C. 103 rejections made in the previous Action are withdrawn as explained above, the amendments made to the claims in the Amendment filed April 18, 2022 were insufficient to patentably distinguish the invention as claimed over the prior art in view of what is taught by LANGEVIN and ROETGER.
Therefore, Examiners proposed an Examiner’s Amendment and initiated an interview with Mr. Eben Allen, Attorney of Record for Applicant, as detailed in the Examiner-Initiated Interview Summary accompanying this Allowance.  Authorization for this examiner’s amendment was given by Mr. Allen via telephone on May 17, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Amend the claims as follows:
1. (Currently Amended) A system for the production of footwear, comprising:
a heat press system arranged to receive a shoe upper, the shoe upper having a cut edge on fabric along a collar opening in the shoe upper, the shoe upper further having seam tape applied on the fabric at the cut edge along the collar opening in the shoe upper, the seam tape comprising a hotmelt material, the heat press system comprising:
a hollow first roll comprising an external surface and an internal surface, the first roll projecting outwardly and sized for receipt thereabout of the collar opening in the shoe upper;
a core defined by the internal surface, wherein the core comprises a first heating element;
a second roll arranged such that respective axes of rotation of the first roll and the second roll are parallel to one another, the second roll having a larger diameter than the first roll and defining an abutting surface configured to form a compression zone with the external surface of the first roll for compressing the seam tape against the fabric of the shoe upper;
a projection within the compression zone and arranged to circumferentially extend at least partially around one of the first roll or the abutting surface; and
a groove within the compression zone and arranged to circumferentially extend fully around the other one of the first roll and the abutting surface;
wherein the projection is configured to be inserted into the groove when the first roll and the abutting surface abut; and
wherein a guiding mechanism located adjacent the first and second rolls is configured to fold the seam tape around the cut edge of the fabric and is arranged for feeding the cut edge of the fabric with the folded seam tape through the compression zone between the projection and groove to simultaneously apply heat and pressure for bonding together the seam tape with the cut edge of the fabric forming a finished edge that prevents fraying due to loose cut fibers or yarns along the collar opening in the shoe upper.
2. (Canceled)
3. (Previously presented) The system according claim 1, wherein at least one of the external surface of the first roll or the abutting surface is coupled to a spring or a biasing mechanism.
4. (Canceled)
5. (Previously presented) The system according to claim 1, wherein the second roll further comprises a second internal surface, the second internal surface defining a second core, the second core comprising a second heating element.
6. (Canceled)
7. (Canceled)
8. (Previously presented) The system according to claim 1, further comprising at least one motor configured to rotate at least one of the first roll about a first axis or the second roll about a second axis.
9. (Canceled)
10. (Currently Amended) The system according to claim [[9]] 1, wherein the guiding mechanism comprises a third heating element.
11. (Currently Amended) The system according to claim [[9]] 1, wherein the guiding mechanism comprises a first guiding surface and a second guiding surface arranged in a V-shaped configuration.
12. (Previously presented) The system according to claim 1, further comprising at least one control unit to control the temperature of at least one heating element of the heat-press system.
Claims 13-20 (Canceled)
21. (Previously presented) The system of claim 1, wherein the projection is arranged to circumferentially extend fully around said one of the first roll or the abutting surface.
22. (Previously presented) The system of claim 1, wherein the projection comprises an unbroken projection.
23. (Previously presented) The system of claim 1, wherein the projection is free of recesses therein.
24. (Currently Amended) A system for the production of footwear, comprising:
a heat press system arranged to receive a shoe upper, the shoe upper having a cut edge on fabric along a collar opening in the shoe upper, the shoe upper further having seam tape applied on the fabric at the cut edge along the collar opening in the shoe upper, the seam tape comprising a hotmelt material, the heat press system comprising:
a hollow first roll comprising an external surface and an internal surface, the first roll projecting outwardly and sized for receipt thereabout of the collar opening in the shoe upper;
a core defined by the internal surface, wherein the core comprises a first heating element;
a second roll arranged such that respective axes of rotation of the first roll and the second roll are parallel to one another, the second roll having a larger diameter than the first roll and defining an abutting surface configured to form a compression zone with the external surface of the first roll for compressing the seam tape against the fabric of the shoe upper;
a projection within the compression zone and arranged to circumferentially extend fully around one of the first roll or the abutting surface; and
a groove within the compression zone and arranged to circumferentially extend at least partially around the other one of the first roll and the abutting surface;
wherein the projection is configured to be inserted into the groove when the first roll and the abutting surface abut; and
wherein a guiding mechanism located adjacent the first and second rolls is configured to fold the seam tape around the cut edge of the fabric and is arranged for feeding the cut edge of the fabric with the seam tape through the compression zone between the projection and groove to simultaneously apply heat and pressure for bonding together the seam tape with the cut edge of the fabric forming a finished edge that prevents fraying due to loose cut fibers or yarns along the collar opening in the shoe upper.
25. (Previously presented) The system of claim 24, wherein the groove is formed by bounds that are free from protuberances extending out of the groove in the path of the groove.
26. (Previously presented) The system of claim 24, wherein the groove is an unbroken groove.
27. (Currently Amended) A system for the production of footwear, comprising:
a heat press system arranged to receive a shoe upper, the shoe upper having a cut edge on fabric along a collar opening in the shoe upper, the shoe upper further having seam tape applied on the fabric at the cut edge along the collar opening in the shoe upper, the seam tape comprising a hotmelt material, the heat press system comprising:
a hollow first roll comprising an external surface and an internal surface, the first roll projecting outwardly and sized for receipt thereabout of the collar opening in the shoe upper;
a core defined by the internal surface, wherein the core comprises a first heating element;
a second roll arranged such that respective axes of rotation of the first roll and the second roll are parallel to one another, the second roll having a larger diameter than the first roll and defining an abutting surface configured to form a compression zone with the external surface of the first roll for compressing the seam tape against the fabric of the shoe upper;
a projection within the compression zone and arranged to circumferentially extend at least partially around one of the first roll or the abutting surface; and
a groove within the compression zone and arranged to circumferentially extend at least partially around the other one of the first roll and the abutting surface;
wherein the projection is configured to be inserted into the groove when the first roll and the abutting surface abut to form a mating interface within the compression zone in which mating between the first roll and the abutting surface is arranged so that relative to one another (i) the first roll or the abutting surface is substantially always receiving and (ii) the other one of the first roll and the abutting surface is substantially always projecting; and
wherein a guiding mechanism located adjacent the first and second rolls is configured to fold the seam tape around the cut edge of the fabric and is arranged for feeding the cut edge of the fabric with the seam tape through the mating interface in the compression zone to simultaneously apply heat and pressure for bonding together the seam tape with the cut edge of the fabric forming a finished edge that prevents fraying due to loose cut fibers or yarns along the collar opening in the shoe upper.
28. (Previously presented) The system of claim 27, wherein the projection is arranged to circumferentially extend fully around said one of the first roll or the abutting surface.
29. (Previously presented) The system of claim 27, wherein the groove is arranged to circumferentially extend fully around said other one of the first roll and the abutting surface.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner’s amendment to the claims patentably distinguishes the invention as claimed in that the independent claims contain combinations of elements with claim limitations which are not taught nor suggested by any single prior art reference of record or any combination thereof.
The prior art reference combination of LANGEVIN in view of ROETGER (as suggested in the German prosecution) provides evidence of what was known in the art prior to the claimed invention that differs slightly from evidence provided by the prior art reference combination made in the previous Action.  However, LANGEVIN may be understood as comparable to U.S. Patent No. 2,018,867 to O’Donnell (hereinafter ODONNELL), in that both disclose machines used in the manufacture of shoes which apply seam tape, with each reference teaching different aspects of the claimed invention without anticipating an independent claim in its entirety.  Similarly, ROETGER may be understood as comparable to U.S. Patent No. 2,697,473 to Techtmann (hereinafter TECHTMANN) in that both teach internally heated rolls, a feature which both LANGEVIN and ODONNELL lack.  With this being said, neither combination, nor other potential combinations of these and other references arrive at the invention as claimed after the examiner’s amendment.  The LANGEVIN in view of ROETGER combination does not teach the rolls have a projection which inserts into a cooperating groove, for example.  All aspects of an independent claims may be found somewhere in one of the prior art references of record.  But, a combination which includes all of them may only be constructed with undue hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725